DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In respond to Applicant’s amendment filed 07/20/2022, claims 17, 35 have been amended, and claims 1-16, 23 have been canceled.  Claims 27, 38 have been added.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al.  (EP 0709 939) in view of Pankove (US 4,979,002).

With respect to claim 35, Tan et al. EP’939 shows and discloses a radiation-emitting semiconductor component (Fig 2A-3B) comprising: a semiconductor layer sequence (Fig 2A-3B: 206/204/208); and a carrier on which the semiconductor layer sequence is arranged (Fig 2A-3B: 206/204/208 layer sequence on a carrier /202 substrate), wherein the semiconductor layer sequence comprises an active region configured for generating radiation (Fig 2A-3B: 206/204/208 layer sequence comprises an active region 204/209 for generating radiation), an n-conducting mirror region and a p-conducting mirror region, wherein the active region is arranged between the n-conducting mirror region and the p-conducting mirror region (Fig 2A-3B: 204 active region between n-mirror region 206 and p-mirror region 208), wherein the p-conducting mirror region is arranged closer to the carrier than the active region (Fig 2A-3B: p-mirror region 208 is closer to the carrier/ 202 substrate than the active region 204; See also Abstract;  Col 3-4, 6-7:40-55; claims 1, 6).  The claim further require wherein the active region is divided into a plurality of segments, the segments being laterally spaced apart.  Tan et al. EP’939 did not explicitly state as the above; however, Tan et al. EP’939 did discloses of emitting lasers (Background: known surface emitting lasers on n-type substrate; Col 1, 2: 10-25; See also Fig 2A-3B: 204 the active region 211a/209/211b).  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Pankove ‘002 of analogous art shows and discloses a radiation-emitting semiconductor component comprising: a semiconductor layer sequence with active region between P- & N- region where the active region is divided into a plurality of segments being laterally spaced apart  arranged on a carrier  (Abstract; Fig 1, 3, 5, 6: active region divided into plurality of segment on carrier 84; Col 2-4).  Therefore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide Tan et al. EP’939 the active region is divided into a plurality of segments and being laterally spaced apart as taught or suggest by Pankove ‘002, for the benefit of having an optical array.

With respect to claim 36, Tan et al. EP ‘939 in view of Pankove ‘002 shows and discloses wherein the segments are independently controllable of each other, wherein the radiation-emitting semiconductor component comprises a rear contact electrically conductively connected to the p-conducting mirror region via the carrier, and wherein the rear contact forms a common rear contact for at least two or all of the segments (Fig 1, 3, 5, 6: rear contact 98 form a common rear contact for at least two or all segments connected via the carrier 84; Col 6: 5-30 array independently control); (Fig 2A-3B: 214 rear contact to p-mirror region 208 via the carrier/substrate 202;  Col 1, 2: 10-25).
With respect to claim 37, Tan et al. EP ‘939 in view of Pankove ‘002 shows the segments are spaced apart by a groove, and wherein the groove extends through the semiconductor layer sequence to the carrier (Fig 1, 3, 5, 6: 52, 62, 106).

REASON FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: 
The Examiner's basis for allowability of independent claims 17, 38 are the same as those remark filed 7/20/2022 (especially page 6).
Claims 18-34 are also allowable as they directly depend on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					COMMUNICATION
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Dudoff et al. (US 2003/0006416) shows and discloses an array of active optical chip spaced apart by groove on a common carrier (TITLE; Abstract; Fig 1, 2, 5).
Hwang et al. (US 2003/0185267) of analogous art shows and discloses well-known VCSEL with current aperture and annular potion where oxidized or ion implanted to inner aperture of current confine section (Fig 1, 2A-2F, 6: 151 current blocking subjected to ion implantation and oxidation; Section [024, 066-068] VCESL comprising current confinement subjected to ion implantation and oxidation to enhanced resistivity).
Watanabe et al. (US 2005/0078726) of analogous art shows and discloses well-known VCSEL array including current confinement formed by oxidation confinement and having different wavelengths output (Fig 1: array VCSEL, with 5 current confinement layer).
Takahashi et al. (US 2004/0135136) of analogous art shows and discloses well-known VCSEL array including current confinement formed by oxidation confinement and having different wavelengths output (Fig 1: array VCSEL, with 5 current confinement layer; Section [218, 237, 524]).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828